      Case 2:20-cv-00817-TLN-KJN Document 7 Filed 06/23/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    PABLO HERNANDEZ,                                       No. 2:20-cv-0817 KJN P
12                        Plaintiff,
13            v.                                             ORDER AND FINDINGS &
                                                             RECOMMENDATIONS
14    MULE CREEK STATE PRISON,
15                        Defendant.
16

17           By order filed April 30, 2020, plaintiff was advised that he must file a complaint in order

18   to commence an action. Fed. R. Civ. P. 3. Plaintiff was granted thirty days to file a complaint,

19   and was cautioned that failure to do so would result in a recommendation that this matter be

20   dismissed. Thirty days from that date have now passed, and plaintiff has not filed a complaint, or

21   otherwise responded to the court’s order.

22           In accordance with the above, IT IS HEREBY ORDERED that the Clerk of the Court is

23   directed to assign a district judge to this case; and

24           IT IS RECOMMENDED that this action be dismissed without prejudice. See Local Rule

25   110; Fed. R. Civ. P. 41(b).

26           These findings and recommendations are submitted to the United States District Judge

27   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within thirty days after

28   being served with these findings and recommendations, plaintiff may file written objections with
                                                         1
      Case 2:20-cv-00817-TLN-KJN Document 7 Filed 06/23/20 Page 2 of 2

 1   the court and serve a copy on all parties. Such a document should be captioned

 2   “Objections to Magistrate Judge’s Findings and Recommendations.” Plaintiff is advised that

 3   failure to file objections within the specified time may waive the right to appeal the District

 4   Court’s order. Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991).

 5   Dated: June 23, 2020

 6

 7

 8   /hern0817.fta

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
